DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 8 recites in part:

“ … collating, via the second equipment, the image of the detected person with the information about the plurality of person images stored in the storage; 
displaying, via the at least one display, the image of the detected person and the time information when specifying a person image based on a degree of similarity by the collation by the second equipment; 
receiving, via the second equipment, an image of a tracking target; 
collating, via the second equipment, the image of the tracking target with the image of the detected person; 
displaying, via one of the at least one display, time and a location related to a collated person, wherein the location is displayed on a map image; 
displaying, via the one of the at least one display, the video transmitted by the one of the surveillance cameras; 
displaying, via the one of the at least one display, the map image; and 
displaying, via the one of the at least one display, a plurality of images of the collated person from each of the surveillance cameras which are arranged in chronological order from left to right.”

At least the cited limitations are not found in the prior art.

Similarly, these limitations of the other independent claims are not taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 10-11 of Applicant’s remarks, filed 12/30/2021, concerning the rejections of claims 8-25 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425